Citation Nr: 9914467	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a prostate 
condition (previously claimed as testicular pain), secondary 
to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy (claimed as right arm numbness), secondary to 
exposure to Agent Orange.

4.  Entitlement to a compensable evaluation for chloracne 
prior to January 10, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This appeal arises from March 1994 and July 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the veteran's 
claims for the appealed issues.


FINDINGS OF FACT


1.  The claim of entitlement to service connection for 
multiple joint pain, secondary to exposure to Agent Orange, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
prostate condition (previously claimed as testicular pain), 
secondary to exposure to Agent Orange, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

3.  The claim of entitlement to service connection for 
peripheral neuropathy (claimed as right arm numbness), 
secondary to exposure to Agent Orange, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

4.  On May 14, 1992, the RO received the veteran's claim for 
service connection for a skin condition, secondary to 
exposure to Agent Orange.

5.  Service connection for chloracne of the face, ears, and 
crotch was granted by an April 1995 Hearing Officer (HO) 
decision; a noncompensable (0 percent) evaluation was 
assigned, effective May 14, 1992, the date of receipt of the 
original service connection claim.

6.  The veteran submitted a statement received by the RO on 
May 4, 1995, disagreeing with the noncompensable rating.

7.  A 10 percent evaluation for chloracne of the face, ears, 
and crotch, was granted by a May 1996 rating decision, 
effective May 4, 1995.  

8.  A 30 percent evaluation for chloracne was granted by a 
July 1996 rating decision, effective January 10, 1995.

9.  The veteran's chloracne was manifested by constant 
exudation, itching, and extensive lesions, with recurring 
exacerbation from time, for the period since prior to January 
10 1995.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for multiple 
joint pain, secondary to exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for a prostate 
condition (previously claimed as testicular pain), secondary 
to exposure to Agent Orange, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

3.  The veteran's claim for service connection for peripheral 
neuropathy (claimed as right arm numbness), secondary to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

4.  The criteria for a 30 percent evaluation for chloracne of 
the face, ears, and crotch, effective May 14, 1992, have been 
met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.102, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, Agent Orange claims

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, for the 
presumption of exposure to herbicides in Vietnam to attach, 
there must be a showing that the veteran has been diagnosed 
with a disease referenced in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, No. 97-1831, slip op. at 4 (U.S. Vet. 
App. Feb. 8, 1999).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  Significantly, however, multiple joint 
pain, testicular pain, a prostate condition, peripheral 
neuropathy (other than acute and subacute peripheral 
neuropathy), and right arm numbness, are not among those 
disorders which may be presumed to have resulted from such 
exposure.  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset), 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The Secretary of VA has 
determined, based upon extensive medical testing, that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which he has not 
specifically determined a presumption is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994).

Most importantly, however, the Secretary has determined, 
based upon extensive medical testing, that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for motor/coordination dysfunction, chronic 
peripheral nervous system disorders, circulatory disorders, 
or cognitive and neuropsychiatric disorders.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).

Exposure to Agent Orange, without more, is not a compensable 
occurrence.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); 
Winsett v. West, 11 Vet. App. 420, 425 (1998); Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

The Board notes that no medical evidence has been presented 
indicating the veteran has been diagnosed with prostate 
cancer.  As chronic peripheral neuropathy is specifically 
excluded from the diseases approved for service connection 
under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), and 
as multiple joint pain, testicular pain, a prostate 
condition, and right arm numbness are not diseases approved 
for service connection under the statute and regulation, the 
veteran's claims for presumptive service connection for these 
conditions, secondary to exposure to Agent Orange, must be 
denied as not well grounded.  Without the benefit of 
presumptive service connection, the veteran is obligated to 
submit an otherwise well-grounded claim.  See Darby v. Brown, 
10 Vet. App. 243, 246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis 
and bronchiectasis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes that service connection has been 
established for low back pain as secondary to service-
connected posttraumatic stress disorder (PTSD).  Thus, low 
back pain is not a part of the veteran's current claim for 
multiple joint pain, secondary to exposure to Agent Orange.  
Notably, the Board observes that in rating a disorder it must 
be kept in mind that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided .... Both 
the use of the manifestation not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, however, "for a veteran to have 
separate and distinct manifestations " from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  In the present case 
the Board finds that to assign more than one rating for the 
same low back pain symptomatology would overcompensate the 
veteran and constitute impermissible pyramiding.

The veteran's service medical records, including his August 
1968 separation physical examination report, contain no 
evidence of any complaints of, or treatment for, any multiple 
joint pain (other than the back), including the knees, 
elbows, or ankles, testicular pain, or right arm numbness.  
The separation physical examination report indicates that, 
upon clinical evaluation, all upper and lower musculoskeletal 
systems, his genito-urinary system, and his neurologic 
system, were found to be normal.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was diagnosed or manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

A February 1992 report of a complete physical examination 
from J. R. Morris, M.D., being the earliest medical evidence 
in the veteran's claims file as to the claimed conditions, 
contains the following assessments:  (1) status post lumbar 
strain, January 18, 1991;  (2) no clinical or radiological 
evidence for nerve root lesion;  (3) pre-existing 
degenerative disc disease and early low lumbar facet 
involvement;  (4) chronic myofascial pain of the 
thoracodorsal and lumbosacral and right hip girdle areas 
attributable to the on-the-job injury January 18, 1991;  (5) 
contributing factors include low body awareness, difficulty 
pacing, abnormal body mechanics and high muscular tension 
with episodes of bracing and guarding.

A July 1992 VA Agent Orange examination report indicates the 
veteran served two tours of duty in Vietnam, from August 1965 
to August 1966, and from February 1965 to July 1968.  He also 
reported he was never directly sprayed with Agent Orange.  He 
reported then current pain in his neck, numbness in his right 
arm and hand, and pain in his right leg.  He reported no 
testicular or prostate pain.  He reported having a vesectomy.  
He was described as well developed, well nourished, and in no 
acute distress.  Upon examination his testes were found to be 
normal; his prostate was found to be normal; his extremities 
were found to be normal, with no cyanosis, deformities, or 
clubbing.  Upon neurological evaluation his deep tendon 
reflexes were found to be present and equal; no Babinski sign 
was present; Romberg sign was negative; the finger-to-nose 
test was intact; and no tremor or adiadochokinesis was found.  
No evidence of neoplasia was found.  No diagnosis of any 
multiple joint pain (other than cervical and low back pain), 
testicular pain, or right arm numbness was rendered.

During a July 1992 General Medical examination the veteran 
reported that his health in general was quite good.  He 
reported a history of hemorrhoids, and of an increased 
frequency of urination without dysuria, with two to three 
times nocturia.  He reported two episodes of prostatitis in 
the past.  His then-current complaints were again only as to 
his back pain.  Upon examination all systems were found to be 
normal.  Again, no diagnosis of any multiple joint pain 
(other than cervical and low back pain), testicular pain, or 
right arm numbness was rendered.

During his September 1994 personal hearing the veteran 
testified that the joint pain in his knees and ankles began 
in Vietnam when he was jumping in and out of helicopters, 
that the testicular pain began after his first tour of duty 
in Vietnam, and that the right arm numbness began there also.  
He reported no treatment for either multiple joint pain 
(other than for his back), testicular pain, or right arm 
numbness, since he was discharged from service.

During a January 1995 VA Agent Orange examination the veteran 
for the first time reported being directly sprayed with Agent 
Orange.  Upon physical examination the testicles were found 
to be normal and equal in size, with no tenderness.  No 
evidence of neoplasia was found.  The diagnosis was 
testicular pain bilaterally, intermittent, etiology 
undetermined, possibly secondary to exposure to Agent Orange.

An August 1996 VA treatment report indicates the veteran 
reported that his joints had been "aching for years."  That 
report contained a diagnostic impression of arthralgias.

During his January 1999 Travel Board hearing the veteran 
testified that he experienced pain in his knees, elbows, and 
ankles right after getting out of service; he also reported 
for the first time that he had seen several private and VA 
physicians in the 1970's, but that his VA records were 
apparently lost, and he could not remember the names of the 
private physicians; and that he was taking muscle relaxers 
and pain pills.  He also testified that his testicular pain 
began right after his discharge; that it was a constant 
aching pain; that it hurt with sexual relations; that the 
pain was 3-5 on a scale of 1-10; and that he was taking heat 
therapy and pain pills.  He also testified that his right arm 
was numb from the elbow down; that he had an insurance 
examination and test for carpal tunnel syndrome (which was 
not diagnosed); that a private physician had an EMG done "a 
couple of years ago"; that he was given a brace; that he was 
prescribed weight therapy; and that doctors had told him 
pinched nerves in his back might be causing the numbness.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  The veteran must still 
proffer competent medical evidence of a causal nexus between 
the claimed disability and service where the question 
involves medical causation or diagnosis, such as in the 
instant case.  See Wade v. West, 11 Vet. App. 302, 305 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).

In summary, the medical evidence contains diagnoses of 
arthralgias and testicular pain.  There is no diagnosis in 
the medical evidence of a prostate condition, peripheral 
neuropathy, or right arm numbness.  As to the arthralgias and 
testicular pain, the Board notes that there is no objective 
medical evidence of these conditions of record.  It is clear 
from the language of the diagnoses that they were derived 
from a history reported by the veteran.  Thus, where there is 
no indication that the medical professional formed his or her 
opinion on a basis separate from the veteran's recitation of 
his medical and service background, and there is no 
indication that the medical professional reviewed the service 
medical records or other relevant documents, which would have 
enabled him or her to form an opinion based on independent 
grounds, the medical professional's opinion cannot be 
determined to be competent medical evidence.  See Blackburn 
v. Brown, 8 Vet. App. 97, 103 (1995); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Unenhanced reports of a history transcribed by a 
medical examiner do not constitute "competent medical 
evidence" as required by Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  See LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

While the diagnosis of testicular pain also indicates it is 
possibly secondary to exposure to Agent Orange, that 
diagnosis also indicates the etiology is undetermined.  
Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between a disease and service is "non-
evidence"); Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992) (to be well grounded, "a claim 'need not be 
conclusive,' . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  
Statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
well-ground a claim.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997) (citing Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)).  An etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professionals choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  Thus, this diagnosis cannot fulfill 
the nexus requirement to well-ground this claim.

Hence, the only evidence of record which contends that the 
claimed disabilities are the result of an inservice injury or 
disease, including exposure to Agent Orange, are the 
veteran's own statements during his personal and Travel Board 
hearings and in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
etiology of the claimed disabilities; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and the current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claims for service connection for multiple joint pain, a 
prostate condition (claimed as testicular pain), and 
peripheral neuropathy (claimed as right arm numbness) must be 
denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's representative's arguments, in 
his December 1998 statement, as to the duty to assist and the 
duty to provide the veteran the benefit of reasonable doubts 
in regard to this claim, the Board notes that these 
contentions have been addressed by the United States Court of 
Appeals for the Federal Circuit in the case of Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision held that only a 
person who has submitted a well grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a) or the 
reasonable doubt provisions of 38 C.F.R. § 5107(b).  See 
Epps, at 1467-68.  As indicated herein, the United States 
Supreme Court has recently denied certiorari of this case; it 
is now the law of the land.


II.  Chloracne

In essence, the veteran contends the effective date of the 
grant of a 30 percent evaluation for chloracne should be the 
date he filed his initial claim because his symptomatology 
has been about the same over the years.  

VA must review all the evidence of record (not just evidence 
not previously considered) once a claimant has submitted a 
well grounded claim for an increased rating.  See Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).

The veteran's request for service connection for chloracne, 
secondary to exposure to Agent Orange, was received by the RO 
on May 14, 1992.  Service connection for chloracne of the 
face, ears, and crotch was granted by an April 1995 Hearing 
Officer (HO) decision.  A noncompensable (0 percent) 
evaluation was assigned,  effective May 14, 1992, the date of 
receipt of the original service connection claim.    A 30 
percent evaluation was granted by a July 1996 rating 
decision, effective January 10, 1995.  

Thus, the Board will review the evidence to determine whether 
the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, 
for a 30 percent evaluation, were evident prior to January 
10, 1995.  The Board notes that, where the particular 
disability for which the veteran is service connected is not 
listed in the Schedule For Rating Disabilities, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Thus, as chloracne is not listed in the Schedule For Rating 
Disabilities, it has been rated by analogy to eczema, under 
DC 7806.

For a 30 percent evaluation under this code, the veteran's 
chloracne must have exhibited constant exudation (pus) or 
itching, extensive lesions, or marked disfigurement. With 
ulceration orextensive exfoliation or crusting, and 
symptomatic and nervous manifestations, or exceptionally 
repugnant, a 50 per cent rating may be assigned.  The Board, 
in applying the criteria under 38 C.F.R., Part Four, Schedule 
for Rating Disabilities, to the veteran's symptomatology, 
must determine whether the criteria are to be applied 
conjunctively or disjunctively.  See Drosky v. Brown, 10 Vet. 
App. 251, 255 (1997).  That is, the Board must determine 
whether all the listed criteria have to be met or only that 
certain criteria have to be met.  That involves whether the 
conjunctive, "and," is employed, or the disjunctive, "or."  
In DC 7806, the Board finds that the disjunctive "or" has 
been used, indicating that if any of the listed criteria are 
met, a 30 percent evaluation is warranted.

The July 22, 1992 VA Agent Orange examination report 
indicated that, upon physical examination, dry reddened areas 
behind both knees were found, along with an annular (ring 
shaped), raised red area found behind the right ear.  The 
diagnoses were eczematoid erythema, both popliteal spaces, 
and erythema annulare, behind the right ear.

During an October 1993 VA PTSD examination the veteran 
reported a "lot of rashes"; that they were not getting 
better; and that they keep spreading.  He said the rash 
bothered him all the time and that it was "scratchy and 
itchy with pain".

A VA examination in February 1995 multiple macular lesions on 
the veteran's back, buttocks, crotch and thighs.  They were 2 
- 5 mm, pink or red, and raised.  A few of them had been 
pustular on a VA examination on January 10, 1995.  There were 
also some scars and pigmented areas, especially on the back, 
the site of previous lesions.  On a VA examination in April 
1996, the findings were similar to those reported in February 
1995.  Additional there erythematous area on the upper 
sternal  region that was observable even when he wore 
clothing.  The veteran reported constant itching and burning.  

During his September 1994 hearing the veteran essentially 
reported continuing skin rashes that exude pus, itch, leave 
scars, and which have disfigured him. 

The veteran testified about his recurring and exacerbating 
symptomatology at a hearing before the undersigned Board 
member in January 1999.  He testified about his treatment.  
He insisted that the overall condition had not changed since 
the early 1990s.

The Board found the veteran to be credible at his hearing in 
January 1999.  Moreover, VA examinations in 1995 and 1996 
noted evidence of old lesions as well as new ones.  Resolving 
reasonable doubt in favor of the veteran, based upon his 
examinations, statements and testimony, a 30 percent 
evaluation for chloracne, effective from May 14, 1992, is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 
4.3.  However, the signs and manifestations fall well below 
the level suggested by a 50 percent rating.  Indeed, the 
veteran has never argued that the appropriate rating should 
be higher than the 30 percent the Board is assigning by this 
decision.


ORDER

Service connection for multiple joint pain, secondary to 
exposure to Agent Orange, is denied.

Service connection for a prostate condition (previously 
claimed as testicular pain), secondary to exposure to Agent 
Orange, is denied.

Service connection for peripheral neuropathy (claimed as 
right arm numbness), secondary to exposure to Agent Orange, 
is denied.

A 30 percent evaluation for chloracne of the face, ears, and 
crotch, effective May 14, 1992, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

